COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


JOHN R. MILLER, JR.
                                            MEMORANDUM OPINION *
v.   Record No. 1465-01-1                       PER CURIAM
                                             DECEMBER 11, 2001
ANN MAJEWSKI MILLER


           FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                       Samuel B. Goodwyn, Judge

            (Robert G. Byrum; Shames & Byrum, P.C., on
            brief), for appellant.

            (Gregory S. Larsen; William W. Harty; Roy,
            Larsen, Romm & Lascara, P.C., on brief),
            for appellee.


     John R. Miller, Jr. (husband) appeals the decision of the

circuit court awarding him a no-fault divorce from Ann Majewski

Miller (wife) pursuant to Code § 20-91(9)(a).   On appeal, husband

contends the trial court erred in (1) awarding wife a share of his

pension benefits and (2) awarding wife spousal support.   Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.     See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                         Procedural Background

     The parties were married on September 23, 1989.     On February

11, 1999, husband filed a bill of complaint seeking a divorce.

The court, on July 19, 1999, entered a pendente lite order

granting physical custody of the parties' minor child to wife and

ordering husband to pay $500 per month in child support.    Both

parties filed exceptions to the commissioner in chancery's

December 21, 2000 report.    The trial court granted husband's

request for a divorce on the ground that the parties lived

separate and apart for over one year, pursuant to Code

§ 20-91(9)(a).    On May 23, 2001, the court entered a final decree

of divorce.    The court ordered husband to pay wife $500 per month

spousal support for one year, pursuant to Code § 20-107.1(C).      The

court also confirmed and approved the commissioner's report which

included an equitable distribution award to wife of a portion of

husband's pension benefits.

                               Analysis

                                  I.

     "A decision regarding equitable distribution rests within

the sound discretion of the trial court and will not be

disturbed unless it is plainly wrong or without evidence to

support it."     Holden v. Holden, 31 Va. App. 24, 26-27, 520
S.E.2d 842, 844 (1999).     "Unless it appears from the record that

                                 - 2 -
the trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

(1989).   The parties agreed to the distribution of husband's

pension program under the Virginia Retirement System, as noted

in the commissioner's report and the final decree of divorce.

The trial court did not abuse its discretion in ratifying the

parties' express agreement to divide husband's pension.

     Evidence that wife took over $21,000 worth of personal

property from the marital home was not admitted during the

commissioner's hearing.    On appeal, husband does not challenge

the commissioner's ruling that the evidence was inadmissible.

Because the evidence was not admitted, the commissioner and

trial court correctly refused to consider it in the equitable

distribution award.

                                  II.

     "A spousal support award is subject to the trial court's

discretion and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."     Howell v. Howell, 31
Va. App. 332, 351, 523 S.E.2d 514, 524 (2000).    "If the court

determines that an award [of spousal support] should be made,

the court is required to consider all the factors outlined in

Code § 20-107.1."     Barker v. Barker, 27 Va. App. 519, 527-28,

500 S.E.2d 240, 244 (1998).    The commissioner considered the

Code § 20-107.1 factors and determined wife was in need of

                                 - 3 -
financial support and that husband has the ability to meet the

need.     At the time of the hearing, wife earned $500 per month

and husband earned $3,000 monthly.       The commissioner

specifically noted wife was in need of support in order to

secure the education and training necessary to enhance and

improve her earning ability.     The trial court accepted the

commissioner's findings and awarded wife the sum of $500 per

month.     Based on all the evidence and appropriate factors, we

conclude that the record supports the spousal support award of

$500 per month for the period of one year.

        Accordingly, we summarily affirm the decision of the trial

court.    See Rule 5A:27.

                                                            Affirmed.




                                 - 4 -